PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/044,307
Filing Date: 24 Jul 2018
Appellant(s): Silver, Andrew



__________________
Raffi Gostanian, Reg. No. 42,595
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 23, 20201.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1 recites “a first gateway server component, of a gateway server, deployed in a carrier network,” and “a second gateway server component, of a gateway server, deployed in the enterprise network.”  Applicant argues that these limitations are disclosed in Fig. 20 and paragraph [0078] of Applicant’s Specification, which states that “The GGSN component can be split among two components of the Gateway Server: One component located in the carrier network (within the GS-C), and a second component located in the enterprise (within the GS-E).”  Fig. 20 of Applicant’s Specification illustrates that an Enterprise Network includes a GSE-GGSN gateway and that three cellular networks are distinct from each other and are distinct from the Enterprise Network.  Fig. 20 of Applicant’s Specification further illustrates that each cellular network includes its own distinct GS-C GGSN gateway, that are distinct from each other and are distinct from the Enterprise Network.  Fig. 20 does not illustrate that any of the GS-C GGSN’s are included in the same Gateway server as each other or as the GS-E GGSN.  Rather, each GS-C is separated from the GS-E by the internet. 
Although paragraph [0078] makes the statement that a GS-E in an enterprise network and a GS-C in a cellular network can somehow be part of the same “gateway server,” no explanation is offered about how a GS-E in an enterprise network and a GS-C in a cellular network can be considered to be part of the same gateway server.  A person of ordinary skill in the art, at the time the invention was made, would have understood that a gateway is an ingress or egress node by which a network is communicatively connected to another network; and that two distinct gateways that communicatively connect two distinct networks would not be understood to be part of a same gateway.  The ordinary meaning of the term “gateway server,” for example as defined by http://www.telecomdictionary.com/Telecom_Dictionary_Definitions.asp, is “A gateway server is a computer with communication processing capability and associated software that can be used to adapt communication information that is sent between networks (such as signaling protocols and/or media).”  The ordinary definition of the term is clear in that a server is a single computer that sends information to other networks.  This definition does not comprise Applicant’s configuration of “gateway server” that supposedly includes separate, distinct computers in separate, distinct networks that are separated by the internet.  Therefore, Applicant is attempting to act as a lexicographer in redefining the term “gateway server” to mean that one “gateway server” can include many separate GGN’s that are connected together by a network such as the internet.  However, this re-definition is not consistent with Fig. 20 and all of Applicant’s other figures and references to the “gateway server” in Applicant’s Specification, and is not consistent with the ordinary meaning of the term.  Applicant’s Specification offers no explanation of how GGSN’s in separate networks that communicate over the internet, can be distinguished from being part of the same “gateway server” or not. 
Accordingly, the term “gateway server” in Applicant’s claims is indefinite because the specification does not clearly redefine the term.
Independent Claims 8 and 14 are rejected for substantially the same reasons as claim 1.
Claims 2-7, 9-13 and 15-20 are rejected because they depends from the rejected independent claims.
For the purposes of Examination, the term “gateway server” will be interpreted in accordance with its ordinary meaning in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (US 2004/0081173) in view of Amara et al. (US 2004/0083295).

Regarding claim 1, Feather discloses a method, comprising: 
identifying, by a first gateway server component, of a gateway server, deployed in a carrier network (Feather, Fig. 1, Border Gateway 20 in operator network 18; paragraph [0020]), an enterprise network (Feather, Fig. 1, Enterprise Gateway 22 in enterprise network 14; paragraph [0020]) based on identified information corresponding to a mobile terminal (Feather, paragraph [0016], access request uses information from the mobile device 12); 
forwarding, by the first gateway server component a request to invoke a data session issued by the mobile terminal to a second gateway server component, of a gateway server, deployed in the enterprise network (Feather, Fig. 1; paragraphs [0013]-[0015],  Operator network 18 receives the requests via Radio access network 16 generated by mobile nodes 12 where RAN 16 provides service for voice and data access to mobile node 12 communicating with RAN 16 and mobile node 12 support wireless communications to provide voice and/or data service where operator network 18 support GPRS 
establishing a tunnel between the first gateway server component and the second gateway server component using a function split between the first gateway server component and the second gateway server component (Feather, paragraph [0023], Upon receiving the network access request, operator network 18 performs initial processing of the request and determines that enterprise gateway 22 is configured to provide access to enterprise network 14. The Operator network 18 transmits the network access request to enterprise gateway 22. In response to the request, enterprise gateway 22 and serving node 26 may form a communication channel or tunnel for transporting packets communicated between mobile node 12 and one or more elements within enterprise network 14; Paragraph [0020],  enterprise gateway 22 may communicate with border gateway 20 over secure fixed line 30. Determining the address for border gateway 20 may include transmitting a message directly to border gateway 20 using fixed line 30 to request the address from the border gateway 20; paragraph [0021], a secure link may be established between the enterprise gateway 22 and border gateway 20 which can be refer to as establishing a secure tunnel between the first gateway and the second gateway server); and 
transmitting, by the first gateway server component via the tunnel, data of the data session to the enterprise network (Feather, paragraph [0023], Upon receiving the network access request, operator network 18 performs initial processing of the request and determines that enterprise gateway 22 is configured to provide access to enterprise network 14. The Operator network 18 transmits the network access request to enterprise gateway 22. In response to the request, enterprise gateway 22 and serving node 26 may form a communication channel or tunnel for transporting packets communicated between mobile node 12 and one or more elements within enterprise network 14).  



Amara discloses wherein the request is based on a data policy of the mobile terminal (Paragraph [0064], IPsec policy for creating tunnel between gateways).
Amara discloses using selectable security and encryption specific to requirements of the enterprise network (Amara, Fig. 1 and Abstract, paragraphs [0041], [0049]-[0050]) initiating security gateway may be in communication with the home agent i.e., refer to as the first gateway in data network, and a terminating security gateway 180 i.e., second gateway which is inside a receiving network 170 which may be a corporate LAN that is accessible from network backbone 120 (paragraph [0048]) may be in communication with the initiating security gateway via a tunnel (e.g., Internet Protocol in Internet Protocol (IP-in-IP) or Internet Protocol security (IPsec) tunnel) i.e., establishing a secure tunnel between the first gateway server and the second gateway server. Further, a virtual local area network (VLAN) tag associated with the user session may map to a selector operable in a security policy database. The selector may be used to find a security policy defining an IPsec procedure and the security policy may be applied to the tunnel i.e., the secure tunnel supports selectable security and encryption specific to requirements of the enterprise network). 
It would be obvious for one having ordinary skill in the art at the time the invention was made to modify the method of Feather with the method of Amara.  The motivation would have been to extend the network connectivity of LANs beyond their physical limits while reducing cost and simplifying network topology (See Amara Paragraph [0003]).

claim 2, Feather in view of Amara discloses the method of claim 1, wherein the first gateway server component and the second gateway server component together comprise one of a Gateway General Packet Radio Service Support Node (GGSN) and a Home Agent (HA) (Feather, Fig. 1; paragraph [0019], gateway 22 provides GPRS node services).  

Regarding claim 3, Feather in view of Amara discloses the method of claim 1, further comprising: invoking the data session without a virtual private network client operating on the mobile terminal (Feather, Fig. 1; paragraph [0023], in response to the request, enterprise gateway 22 forms a tunnel with serving node 25.  The data sessions of Feather are invoked without a VPN).

Regarding claim 5, Feather in view of Amara discloses the method of claim 1, wherein the establishing the tunnel further comprises: automatically  establishing the tunnel based on receipt of the request by the first gateway server component (Feather, Fig. 1; paragraph [0023], in response to the request, enterprise gateway 22 forms a tunnel with serving node 25).  

Regarding claim 6, Feather in view of Amara discloses the method of claim 1, wherein the function includes one of a Gateway General Packet Radio Service Support Node (GGSN) and a Home Agent (HA) function (Amara, Paragraph [0050], when the terminating security gateway 180 receives a packet from the initiating security gateway 140, it may perform a reverse IPsec procedure on the packet. The reverse IPsec procedure may include terminating the tunnel (e.g., IP-in-IP or IPsec) for the packet, decrypting the encapsulated security payload and checking the authentication header for the integrity of the packet. After the reverse IPsec procedure has been performed, the packet may be forwarded to its final destination depending on its destination IP address i.e., secure tunnel established between the first gateway server and the second gateway server permits one of a GGSN or HA function 
It would have been obvious for one having ordinary skill in the art at the time the invention was made to modify the method of Feather with the method of Amara.  The motivation would have been to extend the network connectivity of LANs beyond their physical limits while reducing cost and simplifying network topology (See Amara Para 3).

Regarding claim 7, Feather in view of Amara discloses the method of claim 1, further comprising selecting encryption specific to the requirements of the enterprise network as supported by the tunnel established between the enterprise network and the carrier network (Amara, Fig. 1 and Abstract, Paragraphs [0041], [0049]-[0050], initiating security gateway may be in communication with the home agent i.e., refer to as the first gateway in data network, and a terminating security gateway 180 i.e., second gateway which is inside a receiving network 170 which may be a corporate LAN that is accessible from network backbone 120 (Para 48) may be in communication with the initiating security gateway via a tunnel (e.g., Internet Protocol in Internet Protocol (IP-in-IP) or Internet Protocol security (IPsec) tunnel) i.e., establishing a secure tunnel between the first gateway server and the second gateway server. Further, a virtual local area network (VLAN) tag associated with the user session may map to a selector operable in a security policy database. The selector may be used to find a security policy defining an IPsec procedure and the security policy may be applied to the tunnel i.e., the secure tunnel supports selectable security and encryption specific to requirements of the enterprise network.
It would be obvious for one having ordinary skill in the art at the time the invention was made to modify the method of Feather with the method of Amara.  The motivation would have been to extend the network connectivity of LANs beyond their physical limits while reducing cost and simplifying network topology (See Amara Para 3).

Claims 8-10 and 12-13 are rejected under substantially the same rationale as claims 1-3 and 5-6, respectively.

Claims 14-16 and 12-14 are rejected under substantially the same rationale as claims 1-3 and 5-7, respectively.


Claims 4, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather in view of Amara, and further in view of Gage et al. (US 2004/0151136).

Regarding claim 4, Feather in view of Amara discloses the method of claim 1.  Amara discloses routing the data session through the enterprise network without an interaction with an originating party (Amara; Fig. 9 and Para 86, the packet may be forwarded to the IPsec module 148, which may initiate IPsec-procedures on the packet. The IPsec module 148 may initiate an IPsec tunnel between the initiating security gateway 140 and the terminating security gateway 180a in order to forward the packet to the network domain 172a.  No interaction with an originating party is required in the method disclosed in Fig. 9).
It would be obvious for one having ordinary skill in the art at the time the invention was made to modify the method of Feather with the method of Amara.  The motivation would have been to extend the network connectivity of LANs beyond their physical limits while reducing cost and simplifying network topology (See Amara Para 3).


Gage discloses wherein the transmitting the data session further comprises:  transmitting the data through a firewall of the network to a destination outside the network (Fig. 3 and Para 28-30) the MCL 320 in the wireless device 302 is configured to select one wireless communication protocol as a "preferred" interface for current communications. The wireless device is within a given geographic region, and the available links comprise more than one protocol, such as an 802.11 link 304A and a CDMA link 304C, then the MCL 320 determines the quality of each link and selects one as the preferred interface or link to the Destination Host 310. The link is selected based on predetermined criteria and can also be read as selectable security. The "preferred" interface, as used herein, does not necessarily indicate the best link or some other measure of link quality on an absolute basis, but rather represents the "selected" available interface in accordance with the aforementioned criteria. The preferred interface can also be selected based on criteria other than the link quality, such as maximum connection speed, cost, or priority of the link as compared with others. Further, transmitting data of the data session from the control center to the destination host via a firewall.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, for data of the data session in Feather to be transmitted through a firewall of the enterprise network to a destination outside the enterprise network, as in Gage.  The motivation would have been to provide efficient roaming between various communication protocol without repeated terminations and re-establishment of the network connection (See Paragraph 8).

Claims 11 and 17 are rejected under substantially the same rationale as claim 4.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,036,591 and claim 1-14 of U.S. Patent No. 8,537,770 and claims 1-44 of U.S. Patent No 8,023,479. Although the claims at issue are not identical, they are not patentably distinct from each other.


(2) Response to Argument
With regard to the rejections of claims 1-20 under 35 U.S.C. 112, second paragraph, the term “gateway server” in Applicant’s claims is indefinite because Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, but the written description does not clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.

Applicant’s use of the term “gateway server” in Applicant’s claims is indefinite and contrary to the meaning of the term “gateway server” as would have been understood by a person of ordinary skill in the art.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
A person of ordinary skill in the art, at the time the invention was made, would have understood that a gateway is an ingress or egress node by which a network is communicatively connected to another network; and that two distinct gateways that communicatively connect two distinct networks would NOT be understood to be part of a same gateway.  The ordinary meaning of the term “gateway server,” for example as defined by http://www.telecomdictionary.com/Telecom_Dictionary_Definitions.asp, is “A gateway server is a computer with communication processing capability and associated software that can be used to adapt communication information that is sent between networks (such as signaling protocols and/or media).”  The ordinary definition of the term is clear in that a server is a single computer that sends information to other networks.  
Claim 1 of the present Application recites “a first gateway server component, of a gateway server, deployed in a carrier network,” and “a second gateway server component, of the gateway server, deployed in the enterprise network.”  The claims further recite that the first and second gateway servers are part of two separate networks, a carrier network and an enterprise network.  However, Figs. 9, 10, 11, 16, 17, 20 and 21 of Applicant’s Specification, and their associated descriptions, all illustrate how an enterprise network and a carrier network are two separate, distinct entities that have no shared components; and that the gateways present in each network are separate and distinct from each other.  
  In the Arguments filed by the Applicant on October 26, 2021, Applicant argued that the limitation that the first and second gateway server components are part of a same gateway server are 
Fig. 20 of Applicant’s Specification does not support Applicant’s claim language.  Fig. 20 of Applicant’s Specification illustrates that an Enterprise Network includes a GSE-GGSN gateway and that three cellular networks are distinct from each other and are distinct from the Enterprise Network, with no shared components.  Fig. 20 of Applicant’s Specification further illustrates that each cellular network includes its own distinct GS-C GGSN gateway, that are distinct from each other and are distinct from the Enterprise Network.  Fig. 20 does not illustrate that any of the GS-C GGSN’s are included in the same Gateway server as each other or as the GS-E GGSN.  Rather, each GS-C is separated from the GS-E by the internet. 
Although paragraph [0078] makes the statement that a GS-E in an enterprise network and a GS-C in a cellular network can somehow be part of the same “gateway server,” no explanation is offered about how a GS-E in an enterprise network and a GS-C in a cellular network can be considered to be part of the same gateway server.  As discussed above, a person of ordinary skill in the art, at the time the invention was made, would have understood that a gateway is an ingress or egress node by which a a single computer that sends information to other networks.  This definition does not comprise Applicant’s configuration of “gateway server” that supposedly includes separate, distinct computers in separate, distinct networks that are separated by the internet.  Therefore, Applicant is attempting to act as a lexicographer in redefining the term “gateway server” to mean that one “gateway server” can include many separate GGN’s that are connected together by a network such as the internet.  However, this re-definition is not consistent with Fig. 20 and all of Applicant’s other figures and references to the “gateway server” in Applicant’s Specification, and is not consistent with the ordinary meaning of the term.  Applicant’s Specification offers no explanation of how GGSN’s in separate networks that communicate over the internet, can be distinguished from being part of the same “gateway server” or not. 
Accordingly, the term “gateway server” in Applicant’s claims is indefinite because the specification does not clearly redefine the term.

Applicant’s arguments regarding the interpretation of the term “gateway server” are incorrect.

Beginning on page 8, line 6 of the Appeal Brief filed on August 23, 20201,  Applicant incorrectly states that it would be “required under the Examiner's analysis” that “the claims do not merely recite a “gateway server” and then point to the Specification as supplying some special definition.”  However, However, the Examiner’s 35 USC § 112 rejections do not have any such requirement, and the Applicant has mischaracterized the Examiner’s analysis.  Applicant has not provided any support for the assertion that such a requirement would be present in a 35 U.S.C. 112, second paragraph rejection brought about 
Beginning on page 8, line 13 of the Appeal Brief filed on August 23, 2021, Applicant incorrectly states that “the Examiner's definition of “gateway server” does not contradict the claimed “gateway server”, because Applicant argues that the claimed gateway server carries out the functions set forth in the definition.”  Applicant argues that “The Examiner's definition in no way implies that a “gateway server” is by definition only located in one of a carrier network or an enterprise network.”  This is incorrect.  As discussed above, a person of ordinary skill in the art, at the time the invention was made, would have understood that a gateway is an ingress or egress node by which a network is communicatively connected to another network; and that two distinct gateways that communicatively connect two distinct networks would not be understood to be part of a same gateway.  The ordinary meaning of the term “gateway server,” for example as defined by a computer with communication processing capability and associated software that can be used to adapt communication information that is sent between networks (such as signaling protocols and/or media).”  The ordinary definition of the term is clear in that a server is a single computer that sends information to other networks.  This definition does not comprise Applicant’s configuration of “gateway server” that supposedly includes separate, distinct computers in separate, distinct networks that are separated by the internet.  Therefore, Applicant is attempting to act as a lexicographer in redefining the term “gateway server” to mean that one “gateway server” can include many separate GGN’s that are connected together by a network such as the internet.  
Beginning on page 8, line 17 of the Appeal Brief filed on August 23, 20201, Applicant asserts that the Examiner mischaracterizes the definition of a gateway server to limit a gateway server to a single computer.  However, this is incorrect.  As discussed above, the definition states that “A gateway server is a computer.”  

With regard to the rejections under 35 U.S.C. 103(a) for Claims 1-20, the Examiner Responds to the Applicant’s arguments as follows:  

Applicant’s arguments regarding claim 1 are incorrect.

Beginning in the last paragraph on page 9 of the Appeal Brief, Applicants assert that the claims are patentable because border gateway 20 and the enterprise gateway 22 of Feather are not components of the same gateway, while the claimed “first gateway server component” and the claimed “second gateway server component” are both part of the same gateway server.  However, as discussed 
Alternatively, if Applicant’s definition of a gateway server were to be adopted, then the border gateway 20 and the enterprise gateway 22 of FEATHER could also be interpreted to be components of a same gateway server; and, therefore, the border gateway 20 and the enterprise gateway 22 of FEATHER would still read on all of the claim limitations of the claimed “first gateway server component” and the claimed “second gateway server component.”
Beginning on page 10, line 16 of the Appeal Brief, Applicant further asserts that Feather does not disclose establishing the tunnel using a function split between the border gateway 20 and the enterprise gateway 22, because “the mere fact that data is exchanged between the two gateways does not necessarily result in the claimed split function.”  However, this is incorrect.  Firstly, Exchanging data would be a split function, as recited in the claim.  Exchanging data means one node transmits data and another node receives data, which IS splitting functions between two nodes.  Applicant offers no explanation of why exchanging data would not read on the term “split function.”  Secondly, Feather discloses far more detail about the steps carried out by each gateway than merely exchanging data.   Paragraph [0023] of Feather discloses that Upon receiving the network access request, operator network 18 performs initial processing of the request and determines that enterprise gateway 22 is configured to provide access to enterprise network 14. The Operator network 18 transmits the network access request to enterprise gateway 22. In response to the request, enterprise gateway 22 and serving node 26 may form a communication channel or tunnel for transporting packets communicated between  between the enterprise gateway 22 and border gateway 20 which can be refer to as establishing a secure tunnel between the first gateway and the second gateway server.  Executing any of these steps in the operator network gateway and any other of the steps in the enterprise network gateway is interpreted as “splitting the function,” as recited in the claim.

Applicant’s arguments regarding claims 2-20 are incorrect.

Beginning on page 12, line 5 of the Appeal Brief, Applicant further asserts that claims 8 and 14 are patentable for the reasons given with respect to claim 1.  However, this is incorrect.  Claim 1 is not patentable.
Beginning on page 12, line 10 of the Appeal Brief, Applicant further asserts that dependent claims 5-7, 9-16 and 18-20 are patentable because the independent claims are patentable.  However, this is incorrect.  The independent claims are not patentable.
Beginning on page 12, line 15 of the Appeal Brief, Applicant further asserts that dependent claims 4, 11 and 17 are patentable because the independent claims are patentable.  However, this is incorrect.  The independent claims are not patentable.




Respectfully submitted,
/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.